Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 18, 2022

                                       No. 04-21-00559-CV

                                       Alize Imari SMITH,
                                            Appellant

                                                 v.

                                   John Kenneth WILSON IV,
                                           Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020EM502226
                           Honorable Nick Catoe Jr., Judge Presiding


                                          ORDER
        In a regular appeal such as this one, a notice of appeal ordinarily is due within thirty (30)
days after the judgment is signed. TEX. R. APP. P. 26.1. In this case, the trial court signed the
judgment on November 9, 2021. Therefore, the notice of appeal was due to be filed on
December 9, 2021. See id. A motion for extension of time to file the notice of appeal was due to
be filed on December 24, 2021. See id. R. 26.3. On December 16, 2021, appellant filed her
notice of appeal. Although appellant filed a notice of appeal within the fifteen-day grace period
allowed by Rule 26.3, she did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C); see also Hone v. Hanafin, 104
S.W.3d 884, 886–87 (Tex. 2003) (holding “a reasonable explanation” is any plausible statement
of circumstances indicating that failure to timely file was not deliberate or intentional but was the
result of inadvertence, mistake or mischance, and that “any conduct short of deliberate or
intentional noncompliance qualifies as inadvertence, mistake or mischance”) (citation ommitted).

       It is therefore ORDERED that appellant file, within ten days from the date of this order,
a response presenting a reasonable explanation for failing to file a notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court